Citation Nr: 0209954	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that continued the veteran's evaluation for his 
service connected left ankle disability at a 10 percent 
evaluation.  A hearing was held at the RO in June 1998.  This 
claim was remanded by the Board in September 1999 for further 
development.  That development having been completed, this 
claim now returns to the Board.


FINDING OF FACT

The veteran's service connected left ankle disability is 
currently manifested by complaints of pain, arthritic 
changes, and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected left ankle disability have not 
been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed May 1997 rating 
action, and were provided a Statement of the Case dated 
December 1997, and two Supplemental Statements of the Case 
dated October 1998 and February 2001, as well as a Board 
Remand dated September 1999.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
March 1997, July 1998, and October 2000.  The veteran 
received a hearing at the RO in June 1998.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.


Facts

A review of the record reflects that service connection for 
the veteran's left ankle was established at a 10 percent 
level by an April 1961 decision.  This decision was based on 
service medical records which indicate that the veteran 
injured his left foot during parachute jumps.  The veteran 
applied for an increased rating for this disability several 
times prior to this clam, and was always continued at a 10 
percent evaluation.

In October 1996, the veteran again applied for an increased 
rating for his left ankle disability.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected back disability is not adequate, 
given the current symptomatology of this disability.  The 
recent evidence of record includes the reports of outpatient 
treatment, the reports of VA examinations, and statements 
from the veteran.

Many of the medical records the veteran has submitted deal 
with other medical problems the veteran has, to include heart 
problems, and unrelated problems with his feet, such as 
calluses, onychomycosis, hallux rigidus on the right foot, 
and hallux limitus on the left foot.

X-rays of the veteran's left foot, taken in March 1997, 
revealed a metallic foreign body with the appearance of a 
piece of a needle in the plantar aspect of the foot adjacent 
to the cuboid bone.  In addition, there was a mild 
osteoarthritis in the first metatarsal phalangeal joint and 
subchondral cysts in the distal aspect of the proximal 
phalanx of the great toe.  A calcaneal spur and ankle 
arthritis were also noted.

The veteran received a VA examination of the left foot in 
March 1997.  The report of that examination indicates, in 
relevant part, that the veteran had complaints of chronic 
left ankle pain, especially in the morning and with 
ambulation.  He indicated that he was able to ambulate 
without an assistive device up to 8-9 blocks.  Upon 
examination, the veteran was found to have normal ambulation 
without assistive device, but was unable to rise on the left 
heel secondary to pain.  There was no edema or tenderness at 
the left ankle with range of motion and muscle power within 
functional limits.  Bilateral feet calluses were noted at the 
great toes laterally and under the 4th metatarsal head on the 
left and 3rd/4th metatarsal heads on the right.  There was no 
swelling, deformity, angulation, false motion, or shortening.  
The examiner noted the X-ray findings of March 1997, and 
diagnosed the veteran with post traumatic degenerative joint 
disease of the left ankle, bilateral calcaneal spurs, and 
metallic foreign body in the left foot.

The veteran received a hearing at the RO in June 1998.  The 
transcript of that hearing indicates, in relevant part, that 
veteran indicated that he could only walk about 10-12 blocks 
at a time on the level, and four blocks uphill.  He indicated 
that stairs were extremely difficult for him.  He also has 
problems with colder weather.  He indicated that his ankles 
used to swell every day, when he was working, but they do not 
swell as much now that he has stopped working.  He felt his 
joints would get stiff, and he would have to stretch.  He 
sometimes has pain in the ankle and weakness, and loses 
control of it.

The veteran had a further VA examination in July 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran continued to have left leg pain and occasional 
swelling that worsened with activity.  The veteran indicated 
that, with rest, his ankle improved.  Upon examination, the 
veteran's left ankle was found to have the skin intact, with 
no deformity.  Range of motion was dorsiflexion of 10 
degrees, and plantar flexion of 35 degrees.  There was slight 
pain on extremes, and slight diffuse tenderness in the ankle 
joint.  Motor strength of the bilateral lower extremities was 
5/5 in all groups.  X-rays taken of the left ankle showed 
minimal degenerative changes, and slight medial spurring.  
The examiner's diagnosis was of mild post-traumatic arthritis 
of the left ankle, without significant limitations.

The report of X-rays taken in October 2000 of the left ankle 
show arthritis, unchanged from the previous X-rays of July 
1998.  The examiner noted that the previously visualized 
metallic foreign body, likely a piece of needle, was again 
seen in the soft tissues of the plantar aspect of the left 
foot.  A plantar calcaneal spur was present.

The veteran received a further VA examination in October 
2000.  The report of that examination indicates, in relevant 
part, that the veteran was noted to walk without a limp.  
There was no swelling of the left ankle.  He lacked 
approximately 10 percent of dorsiflexion, otherwise, range of 
motion of the left ankle was within normal limits.  There was 
no evidence of weakness.  The veteran indicated that he took 
aspirin for the pain.  The examiner noted no objective 
evidence of painful motion or edema.  The veteran's left 
ankle dorsiflexion was 10 degrees; his plantar flexion was 40 
degrees.  The examiner's diagnosis was of arthritis of the 
left ankle, partly post traumatic.  The examiner noted that 
the veteran had no findings of pain or swelling, and minimal 
restriction of motion.

A statement from the veteran received in April 2001 indicates 
that he has constant daily pain in the lower extremity, 
impacting severely on his quality of life and causing him to 
quit work.


The Law and Analysis

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's left ankle 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service connected left 
ankle disability is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001), which 
provides a 10 percent rating for moderate limited motion of 
the ankle, and a 20 percent rating for marked limited motion 
of the ankle. 

The veteran could also be rated for arthritis due to trauma, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  The 
criteria for rating under Diagnostic Code 5010 can be found 
under Diagnostic Code 5003, degenerative arthritis.  That 
section indicates that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion.  The Board points out that, for the purpose of rating 
disabilities from arthritis, the ankle is considered to be a 
major joint.  38 C.F.R. § 4.45 (2001).  A 20 percent rating 
would be warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Code governing limitation of motion of the left ankle.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all of the evidence set out above, the 
Board finds that the veteran is currently properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  In this regard, the Board notes that the 
findings of range of motion for the veteran's left ankle in 
July 1998 were 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion, and 10 degrees of dorsiflexion and 40 
degrees of plantar flexion in October 2000.  The Board finds 
this level of limitation of motion to be no more than 
moderate, such that a 10 percent rating is warranted under 
this code.  In that regard, it is noted that a normal range 
of ankle motion is considered to be to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71 Plate II.  

As to a rating under Diagnostic Code 5010, that code 
indicates that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved unless the limitation of motion of the 
specific joint or joints involved is noncompensable.  As 
noted above, the Board finds that the veteran does have some 
limitation of motion, to a compensable level, such that the 
veteran should be rated under the appropriate Diagnostic Code 
for limitation of motion of the ankle, namely, Diagnostic 
Code 5271, not Diagnostic Code 5003.  The limitation is no 
doubt related to the arthritis, but a separate rating would 
violate the provisions against pyramiding of ratings.  See 
38 C.F.R. § 4.14.

Further, while the Board recognizes the veteran's complaints 
of constant daily pain in the lower extremity, impacting 
severely on his quality of life and causing him to quit work, 
the Board also notes the opinion of the July 1998 examiner, 
who diagnosed the veteran with mild post-traumatic arthritis 
of the left ankle, without significant limitations, and the 
evidence of record, which indicates that the veteran suffers 
from a variety of other conditions of both feet, which are 
not service related.  Moreover, on the most recent 
examination, there was a specific finding of no pain by the 
examiner.  Of all the outpatient treatment records received 
during the course of this appeal, none shows that the veteran 
was ever seen for treatment of his left ankle condition.  As 
such, the complaints of pain have not been objectively 
confirmed.  Thus considering all the evidence of record, to 
include the veteran's limitation of motion, and his 
complaints of pain, the Board finds that the veteran's 
disability results only in a moderate limitation of motion of 
the left ankle, which is reflected in the 10 percent rating 
that the veteran currently receives under Diagnostic 5271, 
for moderate limitation of motion of the left ankle.  This 
encompasses the complaints of pain.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's left ankle disability 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2001).  There is absolutely no objective showing that this 
disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  Although 
the veteran has reported that he was forced to quit his job 
due to his left ankle disability, all of the veteran's VA 
examinations have indicated that the veteran's disability is 
not severe, and in fact, as noted above, the evidence of 
record concerning this appeal does not show that the veteran 
has been hospitalized at any time for, or even received 
treatment for, his left ankle disability.  In the absence of 
evidence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

